DETAILED ACTION
9Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,5, 10,11,18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Veazey et al. (US 5697736).
Veazey discloses a water flow diversion apparatus, comprising: a planar base (53); a barrier (52) extending perpendicularly upward from the planar base; the barrier comprising a pair of support braces (see Fig. 7, equivalent to reference 14 of current application) on each side of the planar base; the support braces secured to the planar base and to the barrier.


Re claim 4, wherein barrier is of an identical length as the planar base (see col. 7).
Re claim 5, wherein the barrier and the planar base are a single, unitary structure (see Fig. 7 and col. 7)..
Re claim 10, wherein a plurality of apertures is disposed through the planar base (see Fig. 7, col. 7).
Re claim 11, further comprising a plurality of fasteners configured to engage the plurality of apertures (see Fig. 7, col. 7).
Re claim 18, Veazey discloses a method of diverting water from a surface, comprising: providing a water flow diversion apparatus; the water flow diversion apparatus comprising a planar base, a barrier extending upward from the planar base and a pair of support braces on each lateral side of the barrier; securing the planar base of the water flow diversion apparatus to a ground surface (see Fig. 7, col. 7).
Claim(s) 1-3, 6,7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Burke (US 20160362890).
Burke discloses a water flow diversion apparatus (see Figs. 9,10), comprising: a planar base (110,118,120); a barrier (104) extending perpendicularly upward from the planar base; the barrier comprising a pair of support braces (114,122,124) on each side of the planar base; the support braces secured to the planar base and to the barrier.
Re claim 2, wherein the pair of support braces are of a greater thickness than the barrier (see Figs. 9,10).


Re claim 6, wherein the barrier and the planar base are separable from each other (see Figs. 9,10).
Re claim 7,  wherein the barrier and the planar base are composed of different materials (para 0054, 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veazey et al. ‘736 (Fig. 7) in view of Veazey et al. ‘736 (Fig. 36).
Veazey et al. (Fig. 7) discloses the invention substantially as claimed.  However, Veazey et al. (Fig. 7) is silent about including washers for the fasteners.  Veazey et al. (see Fig. 36) teaches to use a washer with a fastener.  Therefore, it would have been considered obvious to one of ordinary skill in the art to modify Veazey et al. (Fig. 7) to .

Claims 9,17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veazey et al. ‘736 (Fig. 7) in view of Veazey et al. ‘736 (Figs. 1,4,12,19,33).
Veazey et al. (Fig. 7) discloses the invention substantially as claimed.  However, Veazey et al. (Fig. 7) is silent about the barrier is tapered from a proximate point above the base to a top edge thereof, wherein each side of the planar base tapers from the barrier to a distal end on each side of the planar base and comprising placing a weighted structure onto a top surface of the planar base.  Veazey et al. ‘736 (see Figs. 1,4,12,19,33) teaches a barrier is tapered from a proximate point above the base to a top edge thereof, wherein each side of the planar base tapers from the barrier to a distal end on each side of the planar base and comprising placing a weighted structure onto a top surface of the planar base (see Figs. 1,4,12,19,33).  Therefore, it would have been considered obvious to one of ordinary skill in the art to modify Veazey et al. (Fig. 7) to
have the barrier tapered from a proximate point above the base to a top edge thereof, to have each side of the planar base taper from the barrier to a distal end on each side of the planar base and to place a weighted structure onto a top surface of the planar base
as taught by Veazey et al. (Figs. 1,4,12,19,33) since such modifications reduce the amount of material needed to construct the apparatus along with providing a means for reducing overturning of the apparatus.

 
Claims 6,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veazey et al. ‘736 in view of Baumgartner et al. (US 10267011).
Veazey et al. (Fig. 7) discloses the invention substantially as claimed.  However, Veazey et al. is silent about the barrier and the planar base are separable from each other and wherein the barrier and the planar base are composed of different materials.
Baumgartner et al. teaches a barrier and planar base are separable from each other and wherein the barrier and the planar base are composed of different materials (see Fig. 7B, col. 11).  It would have been considered obvious to one of ordinary skill in the art to modify Veazey et al. to have the barrier and the planar base separable from each other and wherein the barrier and the planar base are composed of different materials as taught by Baumgartner et al. since such a modification facilitates storage and transportation of the apparatus.  The barrier composing decorative materials serve to provide a warning/alerting means. 

Claims 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veazey et al. ‘736 in view of Kassebaum (US 1404969).
Veazey et al. (Fig. 7) discloses the invention substantially as claimed.  However, Veazey et al. is silent about the plurality of fasteners is a plurality of anchor bolts and is utilized to secure the planar base to the ground surface.  Kassebaum teaches a plurality of fasteners is a plurality of anchor bolts and is utilized to secure the planar base to the ground surface (4, see Figs. 1,3).  It would have been considered obvious to one of ordinary skill in the art to modify Veazey et al. to have the plurality of fasteners include a plurality of anchor bolts and utilized them to secure the planar base to the ground .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veazey et al. ‘736 in view of British document (GB 2364730)
Veazey et al. (Fig. 7) discloses the invention substantially as claimed.  However, Veazey et al. is silent about the barrier and the planar base are made of rubber.
British document teaches the barrier and planar base are made of rubber (see abstract).  It would have been considered obvious to one of ordinary skill in the art to modify Veazey et al. to have the barrier and planar base made out of rubber as taught by British document since it is an obvious design choice to substitute one known material for another.  Such a modification allows for some degree of desired flexing.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veazey et al. ‘736 in view of Madaras (US 2128657)
Veazey et al. (Fig. 7) discloses the invention substantially as claimed.  However, Veazey et al. is silent about including a plurality of protrusions disposed on the lower surface of the planar base. Madaras teaches a plurality of protrusions (20, Fig. 1, col. 3) disposed on the lower surface of the planar base.  It would have been considered obvious to one of ordinary skill in the art to modify Veazey et al. to include protrusions on the lower surface of the base as taught by Madaras since such a modification provides additional anchoring means.


Claims 12, 13, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veazey et al. ‘736 in view of Imbertson et al. (US 3355851).
Re claims 12,20, Veazey et al. (Fig. 7) discloses the invention substantially as claimed.  However, Veazey et al. is silent about the plurality of fasteners is a plurality of anchor bolts and is utilized to secure the planar base to the ground surface.  Imbertson et al. teaches a plurality of fasteners is a plurality of anchor bolts and is utilized to secure the planar base to the ground surface (Figs. 1,8).  It would have been considered obvious to one of ordinary skill in the art to modify Veazey et al. to have the plurality of fasteners include a plurality of anchor bolts and utilized them to secure the planar base to the ground surface as taught by Imbertson et al. since it is an obvious design choice to substitute one anchoring means for another.  Such a modification provides added retention means.
Re claim 13, Veazey et al. (Fig. 7) discloses the invention substantially as claimed.  However, Veazey et al. is silent about including a first row of apertures disposed on a first side of the planar base and a second row of apertures disposed on a second side of the planar base. Imbertson et al. teaches a first row of apertures disposed on a first side of the planar base and a second row of apertures disposed on a second side of the planar base (see Figs. 1,8).  It would have been considered obvious to one of ordinary skill in the art to modify Veazey et al. to have a first row of apertures disposed on a first side of the planar base and a second row of apertures disposed on a second side of the planar base as taught by Imbertson et al. since such a modification provides added retention means.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
9/10/2021